DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: There is no “Brief Summary of Invention” section
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Barcelo et al. (US 2014/0209837), hereinafter “Barcelo”.
Regarding claim 1, Barcelo discloses a surface enhanced luminescence analyte interrogation stage (abstract, Figs. 1-3C) comprising:
a substrate (Fib. 3B, ref 102, paragraph [0017]);
an array of pillars projecting from the substrate (Fig. 3B, ref 104, paragraph [0017]), each of the pillars comprising a post formed from a first material (paragraph [0018]) and a cap on the post (ref 106, paragraph [0022]), the cap having a plasmonic surface and formed from a second material different than the first material (paragraphs [0023]-[0024]); and
a sacrificial coating covering the cap of each of the pillars (ref 308, paragraph [0040]).
Regarding claim 2, Barcelo discloses wherein the sacrificial coating comprises a material that is separable from the metallic cap while maintaining an integrity of the array of pillars (paragraphs [0040], [0063]).
Regarding claim 8, Barcelo discloses a method (abstract, Figs. 1-4) comprising:

forming a sacrificial coating of a sacrificial material on the at least one plasmonic surface (ref 308, paragraph [0040]).
Regarding claim 9, Barcelo discloses removing the sacrificial coating (paragraphs [0040], [0063]); binding an analyte to the at least one plasmonic surface (paragraph [0043]).
Regarding claim 13, Barcelo discloses a surface enhanced luminescence analyte interrogation stage (abstract, Figs. 1-4) comprising:
an uneven plasmonic surface having a profile (Fig. 3B; refs 102, 104 paragraph [0023]);
a sacrificial coating formed by a film of sacrificial material having a profile corresponding to the profile of the uneven plasmonic surface (ref 308, paragraph [0040]).
Regarding claim 14, Barcelo discloses wherein the uneven plasmonic surface comprises an array of pillars, each of the pillars providing a portion of the uneven plasmonic surface (As shown in Fig. 3B).
Regarding claim 15, Barcelo discloses wherein each of the pillars comprises a post formed from a first material and a cap on the post (refs 104, 106, 308), the cap providing the portion of the uneven plasmonic surface and being formed from a second material different than the first material (paragraphs [0023]-[0024]).
Claims 1-5 and 8-12  rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Yamakawa et al. (US 2015/0374268), hereinafter “Yamakawa”.
Regarding claim 1, Yamakawa discloses a surface enhanced luminescence analyte interrogation stage (abstract, Figs. 1-4) comprising:
a substrate (Fig. 4A, ref 402, paragraph [0054]);
an array of pillars projecting from the substrate (ref 404, paragraph [0059]), each of the pillars comprising a post formed from a first material (paragraph [0030]) and a cap on the post (ref 110, paragraph [0059]), the cap having a plasmonic surface and formed from a second material different than the first material (paragraphs [0025]-[0026]); and
a sacrificial coating covering the cap of each of the pillars (paragraph [0033], cover layer 200 covers the entire SES element, therefore covers the caps of the pillars).
Regarding claim 2, Yamakawa discloses wherein the sacrificial coating comprises a material that is separable from the metallic cap while maintaining an integrity of the array of pillars (paragraph [0033]).
Regarding claim 3, Yamakawa discloses wherein the sacrificial coating comprises a material that is separable from the metallic cap upon the application of heat to the material (paragraph [0034]).
Regarding claim 4, Yamakawa discloses wherein the sacrificial coating comprises a material that is separable from the metallic cap upon application of a solvent to the material (paragraph [0034]).
Regarding claim 5, Yamakawa discloses wherein the sacrificial coating comprises a material that is separable from the metallic cap upon application of a selected wavelength of light (paragraph [0034]).
Regarding claim 8, Yamakawa discloses a method (abstract, Figs. 1-4) comprising:

forming a sacrificial coating of a sacrificial material on the at least one plasmonic surface (paragraph [0033], cover layer 200 covers the entire SES element, therefore covers the caps of the pillars).
Regarding claim 9, Yamakawa discloses removing the sacrificial coating (paragraphs [0040], [0063]); binding an analyte to the at least one plasmonic surface (paragraph [0033]).
Regarding claim 10, Yamakawa discloses wherein the removing of the sacrificial coating comprises dissolving the sacrificial coating with a solvent (paragraph [0034]).
Regarding claim 11, Yamakawa discloses wherein the removing of the sacrificial coating comprises impinging the sacrificial coating with a selected wavelength of light (paragraph [0034]).
Regarding claim 12, Yamakawa discloses wherein the removing of the sacrificial coating comprises heating the sacrificial coating or removing the sacrificial coating with a gas phase etchant (paragraph [0034]).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence analyte interrogation stage, the device comprising, among other essential elements, wherein the sacrificial coating comprises a layer of material upon the substrate, the layer extending over the pillars and filling voids between the pillars, in combination with the rest of the limitations of claim 1 and the above claim.
Regarding claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence analyte interrogation stage, the device comprising, among other essential elements, wherein the coating comprises a film of material having a profile corresponding to a profile of the array of pillars, in combination with the rest of the limitations of claim 1 and the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moskovits et al. (US 2010/0284001) and (US 2012/0081703) teach depositing a protective layer on a SERS substrate but the layer is not to be removed.
Chen et al. (US 2018/0372543) teaches a Plasmonic nanostructure including sacrificial passivation coating, but is not available as prior art, as it is commonly owned and published after the filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877